                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 1 of 6 Page ID #:190


                                               1 Dennis K. Ames, Esq., State Bar No. 81460
                                                 Marissa A. Warren, Esq., State Bar No. 249583
                                               2 Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                               3 2677 North Main Street, Suite 901
                                                 Santa Ana, California 92705-6632
                                               4 Telephone (714) 558-7008 • Facsimile (714) 972-0379

                                               5   Attorneys for Defendant, GARFIELD BEACH CVS, L.L.C.,
                                                   erroneously sued and served herein as CVS Pharmacy, Inc.
                                               6

                                               7

                                               8                             UNITED STATES DISTRICT COURT
                                               9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11   GARY GOLDSMITH,                        CASE NO.: 2:20-CV-00750-AB(JCx)
                                                                                          [Removal from Superior Court of California, Los Angeles,
                                              12                Plaintiff,                Case No.: 19STCV44041]

                                              13         vs.                              District Judge Andre Birotte, Jr.
                                                                                          Magistrate Judge Jacqueline Chooljian
                                              14   CVS PHARMACY, INC.; DOES 1
                                                   through 10,                            DEFENDANT GARFIELD BEACH CVS,
                                              15                                          L.L.C.'S OPPOSITION TO PLAINTIFF'S
                                                                Defendants.               MOTION TO REMAND;
                                              16                                          MEMORANDUM OF POINTS
                                                                                          AND AUTHORITIES; AND
                                              17                                          DECLARATION OF MARISSA A.
                                                                                          WARREN IN SUPPORT THEREOF
                                              18
                                                                                          DATE: March 13, 2020
                                              19                                          TIME: 10:00 a.m.
                                                                                          DEPT: 7B
                                              20                                          JUDGE: The Hon. André Birotte, Jr.
                                              21                                          ACTION FILED: December 9, 2019
                                              22

                                              23   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                              24         Defendant, GARFIELD BEACH CVS, L.C.C., hereby opposes Plaintiff’s Motion
                                              25   to Remand.
                                              26   ///
                                              27   ///
                                              28   ///

                                                                                          -1-                        Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO MOTION TO REMAND
                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 2 of 6 Page ID #:191


                                               1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                               2                                               I.
                                               3                                       INTRODUCTION
                                               4         On December 9, 2019, Plaintiff, GARY GOLDSMITH, filed his Complaint alleging
                                               5   Violations of the UNRUH Civil Rights Act, Unfair Business Practices (Bus. & Prof Code §
                                               6   17200, et. seq.), Negligence, Conversion and Vicarious Liability in Superior Court. Each of
                                               7   Plaintiff’s causes of action arise out of Plaintiff’s allegations that on or around January 11,
                                               8   2019, Defendant, GARFIELD BEACH CVS, L.L.C. (“CVS”) allegedly erroneously
                                               9   confiscated his prescription for MS Contin ER, a narcotic medication, thereby leaving Plaintiff
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   without his narcotic medication for a period of one week until he was able to obtain a new
                                              11   prescription to be filled. See Dkt. 1-1.
                                              12         On December 17, 2019, Plaintiff’s counsel served Carole A. Denale, CEO for CVS
                                              13   Pharmacy, Inc., by certified mail to the out-of-state address of One CVS Drive, Woonsocket,
                                              14   RI, 02895 pursuant to Code of Civil Procedure Section 416.10 (b), which allows service a
                                              15   corporation by way of serving the summons and complaint on the president, chief executive
                                              16   officer, or other head of the corporation, and Code of Civil Procedure Section 415.40, service
                                              17   to an out-of-state address, return receipt requested. (See Dkt. 1-4.) Therefore, pursuant to
                                              18   statute, service on the corporation was deemed completed on January 26, 2020. Defendant
                                              19   therefore timely removed this action to Federal Court on the basis of diversity jurisdiction on
                                              20   January 24, 2020, within 30 days of service of the summons and complaint. See Warren Decl.,
                                              21   and Dkts. 1 and 1-1.
                                              22         From the time the Complaint was filed in Superior Court on December 9, 2019, up until
                                              23   the time the case was removed to Federal Court on January 24, 2020, Plaintiff’s counsel made
                                              24   no attempt to identify the pharmacist he alleges erroneously confiscated his prescription. See
                                              25   Warren Decl. ¶ 4. In fact, other than to claim that he intends to seek leave to amend the
                                              26   Complaint in order to add the pharmacist he references in the Complaint as a “doe” defendant,
                                              27   Plaintiff’s counsel has made no effort to request the name and information of the alleged
                                              28   pharmacist in question. Id. Plaintiff’s argument that he intends to amend the Complaint

                                                                                              -2-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 3 of 6 Page ID #:192


                                               1   through the course of discovery to add a Defendant who is an agent of the named Defendant
                                               2   herein is insufficient to defeat diversity.
                                               3         Therefore, removal was timely, and there is currently and was at the time of removal,
                                               4   complete diversity of citizenship between the parties and as such, removal was proper.
                                               5                                                 II.
                                               6    DEFENDANT PROPERLY REMOVED THIS MATTER WITHIN 30 DAYS OF
                                               7    RECEIPT OF SERVICE OF THE SUMMONS AND COMPLAINT PER CODE
                                               8         Plaintiff’s argument that Defendant’s removal was untimely is inaccurate. Plaintiff
                                               9   served the Summons and Complaint on Defendant pursuant to California Code of Civil
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   Procedure, Sections 416.10 (b) and 415.40.
                                              11         C.C.P. § 416.10(b) allows for service of a summons on a corporation in the
                                              12   following manner:
                                              13
                                                         To the president, chief executive officer, or other head of the corporation, a vice
                                              14         president, a secretary or assistant secretary, a treasurer or assistant treasurer, a
                                                         controller or chief financial officer, a general manager, or a person authorized by
                                              15         the corporation to receive service of process.
                                                         Here, on December 17, 2019, Plaintiff served the Summons and Complaint on
                                              16
                                                   Carole Denale, Chief Executive Officer for CVS Pharmacy, Inc. at One CVS Drive,
                                              17
                                                   Woonsocket, Rhode Island, 02895 by sending the Summons and Complaint via certified
                                              18
                                                   mail, return service requested. This location, and Defendant herein, are clearly out of state
                                              19
                                                   defendants.
                                              20
                                                         Accordingly, and as indicated on Plaintiff’s proof of service (Dkt. 1-4), Plaintiff
                                              21
                                                   served Defendant via C.C.P. § 415.40 which states:
                                              22

                                              23         A summons may be served on a person outside this state in any manner provided
                                                         by this article or by sending a copy of the summons and of the complaint to the
                                              24         person to be served by first-class mail, postage prepaid, requiring a return receipt.
                                                         Service of a summons by this form of mail is deemed complete on the 10th day
                                              25         after such mailing. (Emphasis added.)
                                              26         As such, service was deemed completed on December 27, 2019, the 10 th day after
                                              27   mailing the service of the Summons and Complaint to the chief executive officer of
                                              28   Defendant pursuant to C.C.P. §§ 415.40. and 416.10. On January 24, 2020, Defendant

                                                                                                 -3-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 4 of 6 Page ID #:193


                                               1   removed the case to Federal Court pursuant to 28 U.S.C. §§ 1332(a), 1441(a)-(b), and
                                               2   1446, within 30 days service of the Complaint.
                                               3           Therefore, Defendant’s removal, as set forth in the Notice of Removal (Dkt. 1) was
                                               4   timely.
                                               5                                                III.
                                               6         COMPLETE DIVERISTY EXISTS, THUS THIS ACTION SHOULD NOT BE
                                               7             REMANDED FOR LACK OF SUBJECT MATTER JURISDICTION
                                               8           This action should not be remanded for lack of subject matter jurisdiction as
                                               9   complete diversity exists between the properly included Defendant, GARFIELD BEACH
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   CVS, L.L.C., and Plaintiff, GARY GOLDSMITH, and based on Plaintiff’s claimed
                                              11   damages in excess of $75,000.
                                              12           Further, under 28 U.S.C. § 1332(a) courts disregard the citizenship of defendants
                                              13   sued under fictitious names (i.e. “doe defendants”) for purposes of determining diversity,
                                              14   and joining the pharmacist alleged to have been involved in confiscating Plaintiff’s
                                              15   prescription as DOE 1 at this time is unlikely because Defendant has no information as to
                                              16   this event occurring, let alone the ability to identify the pharmacist allegedly involved.
                                              17   See Warren Dec. ¶ 5. Further, even if identified at some later date, the pharmacists and/or
                                              18   pharmacy employees who may have been involved in the incident described by Plaintiff
                                              19   are employees and/or agents of CVS acting within the course and scope of their agency,
                                              20   and as such, their joinder is unnecessary. Id.
                                              21           Given the uncertainty of Plaintiff’s allegations, the “doe” defendants alleged in the
                                              22   Complaint are presently not identifiable, and the unlikelihood that any of the alleged “doe”
                                              23   defendants will be able to be identified through the course of discovery, Defendant
                                              24   requests the Court follow 28 U.S.C. § 1332 (a) in disregarding the citizenship of
                                              25   defendants sued under fictious names for the purposes of determining diversity in this
                                              26   matter and deny Plaintiff’s motion to remand.
                                              27   ///
                                              28   ///

                                                                                                -4-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 5 of 6 Page ID #:194


                                               1                                              IV.
                                               2    PLAINTIFF’S REQEUEST FOR ATTORENYS’ FEES AND COSTS SHOULD
                                               3                                         BE DENIED
                                               4         Defendant had a reasonable basis to remove this case to Federal Court based on
                                               5   diversity jurisdiction. Defendant, Garfield Beach CVS, L.L.C. is a citizen of Rhode Island
                                               6   for purposes of determining diversity as set forth in Defendant’s Notice of Removal. See
                                               7   Dkts. 1, 1-5 and 1-6. As set forth above, pursuant to 28 U.S.C. § 1332(a) courts disregard
                                               8   the citizenship of defendants sued under fictitious names (i.e. “doe defendants”) for
                                               9   purposes of determining diversity, and Defendant has been unable to identify any
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   pharmacist or pharmacy employee who was involved in the alleged incident described in
                                              11   Plaintiff’s Complaint. See Warren Dec. ¶ 5. Plaintiff, Gary Goldsmith, is a citizen of
                                              12   California. See Dkt. 1-4. Additionally, Plaintiff’s prayer for damages, contained within
                                              13   his Complaint requests $600,000 for pain and suffering, punitive damages and recovery
                                              14   of all compensatory, general and special damages. As such, Plaintiff’s claimed damages
                                              15   exceed the $75,000 amount in controversy requirement. See Sanchez v. Monumental Life
                                              16   Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996); See also Richmond v. Allstate Ins. Co., 897 F.
                                              17   Supp. 447, 449-50 (S.D. Cal. 1995); Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
                                              18   373, 376 (9th Cir. 1997); and Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D.
                                              19   Cal. 2002).
                                              20         Therefore, Defendant had a reasonable basis for removing this case to Federal Court
                                              21   pursuant to 28 U.S.C. §§ 1332(a) and 1441(a)-(b) and as such, Plaintiff’s request for
                                              22   attorney’s fees should be denied.
                                              23                                               V.
                                              24                                       CONCLUSION
                                              25         Based upon the foregoing, Defendant, GARFIELD BEACH CVS, L.L.C.,
                                              26   respectfully requests the Court retain jurisdiction over the present matter and not remand
                                              27   the case to Superior Court. Defendant further requests this Court deny Plaintiff’s request
                                              28   for attorney’s fees related to the instant motion as Defendant had and maintains a

                                                                                              -5-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 17 Filed 02/21/20 Page 6 of 6 Page ID #:195


                                               1   reasonable basis for removing this case to Federal Court.
                                               2    Dated: February 21, 2020        LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                    AMES
                                               3
                                                                                    /s/ Marissa A. Warren
                                               4                                    DENNIS K. AMES, ESQ.
                                                                                    MARISSA A. WARREN, ESQ.
                                               5                                    MERNA R. ABDELMALAK, ESQ.
                                                                                    Attorneys for Defendant,
                                               6                                    GARFIELD BEACH CVS, L.L.C.
                                               7

                                               8

                                               9
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11

                                              12

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                              -6-              Case no.: 2:20-cv-00750-AB(JCx)
                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
